DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by patent application publication number US 2019/0233034 A1 to Viele et al. (hereinafter referred to as Viele).

Regarding claims 1 – 9 and 17, Viele discloses a tow assist system for towing a trailer (trailer hauling system 100) by a lead vehicle (pilot vehicle 105), the system comprising: 
	[Claim 1] a tow assist unit (TOAD 110) including at least two wheels (wheels 325), the tow assist unit configured to: 
	couple between the lead vehicle and the trailer (Fig. 11); and 
	drive, by a drive unit (electric motors 610) onboard the tow assist unit and in response to a force between the trailer and the tow assist unit, at least one of the at least two wheels to bear at least a portion of the force by the tow assist unit (Paragraph [0171] and [0174]);
	[Claim 2] a first sensor (parking sensor front 1625) on the tow assist unit (TOAD 110) configured to sense forces between the tow assist unit and the lead vehicle (pilot vehicle 105); and 
	a second sensor (parking sensor rear 1625) on the tow assist unit configured to sense the force between the trailer (trailer hauling system 100) and the tow assist unit;
	[Claim 3] comprising a controller (processor 1605) on the tow assist unit (TOAD 110) configured to actuate the drive unit (electric motors 610) in response to inputs from the first sensor (parking sensor front 1625) and the second sensor (parking sensor rear 1625);
	[Claim 4] comprising a coupling between the lead vehicle (pilot vehicle 105) and the tow assist unit (TOAD 110) through which a charging power supply is delivered (charging umbilical; Paragraph [0183]);
	[Claim 5] wherein the tow assist unit (TOAD 110) is configured to operate in a manual mode separate from the lead vehicle (the TOAD is able to operate unattached to the pilot vehicle; Paragraphs [0161] and [0166]; it is inherent the wheels are free to rotate when the TOAD is pushed);
	[Claim 6] comprising an inertial measurement unit (IMU 1630) and a controller (processor 1605) each on the tow assist unit (TOAD 110), the controller configured to actuate the drive unit (electric motors 610) in response to inputs from the inertial measurement unit to effect trajectory changes in the system for stability (Paragraphs [0233] – [0234]);
	[Claims 7 and 17] comprising a fifth wheel (fifth wheel; Paragraph [0043]) coupling between the tow assist unit (TOAD 110) and the trailer (trailer hauling system 100) and a bumper-pull type coupling (330, Fig. 4) between the lead vehicle (pilot vehicle 105) and the tow assist unit (See Fig. 4);
	[Claim 8] wherein the tow assist unit (TOAD 110) is configured to supply electrical power to the trailer (trailer hauling system 100; charging umbilical; Paragraph [0183]);
	[Claim 9] wherein the tow assist unit (TOAD 110) includes an axle on which the at least two wheels (wheels 325) rotate and a recess (notch area 715, Paragraph [0172]) in a rear end of the tow assist unit (Fig. 10), and comprising a hitch (hitch 210) disposed in the recess and configured to couple with the trailer (trailer hauling system 100), with a ball (tow ball 330) on the hitch that is substantially centered over the axle.

Regarding claim 10, Viele discloses the system of claim 1, comprising: 
	actuators (E-brake actuator 1520 and Hydraulic brake actuator 1525) on the tow assist unit (TOAD 110); 
	a tongue (interface 205) on the tow assist unit configured to couple with the lead vehicle (pilot vehicle 105); 
	a first sensor (parking sensor front 1625) on the tongue (interface 205) configured to sense forces between the lead vehicle and the tow assist unit; 
	a hitch (hitch 210) on the tow assist unit configured to couple with the trailer (trailer hauling system 100); 
	a second sensor (parking sensor rear 1625) on the hitch configured to sense the force between the trailer and the tow assist unit, and 
	a controller (processor 1605) configured to actuate the drive unit (electric motors 610) and the actuators in response to inputs from the first and second sensors so that the lead vehicle bears only a portion of the force between the trailer and the tow assist unit (Paragraph [0190] and [0202]).

Regarding claims 11 – 16, 18 and 19, Viele discloses a tow assist system for towing a trailer (trailer hauling system 100) by a lead vehicle (pilot vehicle 105), the system comprising: 
	[Claim 11] a tow assist unit (TOAD 110) including four wheels (wheels 325) arranged on two axles (See Figs. 5 and 6), the tow assist unit configured to: 
	couple between the lead vehicle and the trailer; 
	drive, by a drive unit (electric motors 610) onboard the tow assist unit and in response to a towing force between the trailer and the tow assist unit, at least one of the wheels to bear at least a portion of the towing force by the tow assist unit; and 
	brake, by a brake (E-brake actuator 1520 and Hydraulic brake actuator 1525)  on the tow assist unit and in response to the towing force, to slow the trailer;
	[Claim 12] comprising: 
	a first sensor (parking sensor front 1625) on the tow assist unit (TOAD 110) configured to sense first forces between the tow assist unit and the lead vehicle (pilot vehicle 105); and 
	a second sensor (parking sensor rear 1625) on the tow assist unit (TOAD 110) configured to sense second forces, including the towing force, between the trailer (trailer hauling system 100) and the tow assist unit;
	[Claim 13] comprising a controller (processor 1605) on the tow assist unit (TOAD 110) configured to actuate the drive unit (electric motors 610) and the brake in response to the first sensor (parking sensor front 1625) and the second sensor (parking sensor rear 1625);
	[Claim 14] comprising a coupling between the lead vehicle (pilot vehicle 105) and the tow assist unit (TOAD 110) through which a charging power supply is delivered (charging umbilical; Paragraph [0183]);
	[Claim 15] wherein the tow assist unit (TOAD 110) is configured to operate in a manual mode separate from the lead vehicle (pilot vehicle 105; the TOAD is able to operate unattached to the pilot vehicle; Paragraphs [0161] and [0166]; it is inherent the wheels are free to rotate when the TOAD is pushed);
	[Claim 16] comprising an inertial measurement unit (IMU 1630) and a controller (processor 1605) each on the tow assist unit (TOAD 110), the controller configured to actuate the drive unit (electric motors 610) and the brake in response to inputs from the inertial measurement unit to effect trajectory changes in the system for stability (E-brake actuator 1520 and Hydraulic brake actuator 1525);
	[Claim 18] comprising a battery pack (battery, ESS 1505) and an inverter (inverter 1510) on the tow assist unit (TOAD 110), wherein the tow assist unit is configured to supply power to the trailer (trailer hauling system 100) from the battery pack and through the inverter (Paragraph [0189]); and
	[Claim 19] wherein the tow assist unit (TOAD 110) includes an inertial measurement unit (IMU 1630) and a controller (processor 1605) receiving inputs from the inertial measurement unit (IMU 1630), wherein the controller (processor 1605) is configured to apply differential braking through the brake and differential traction through the drive unit (electric motors 610) to effect stability changes of the system (Paragraphs [0006] and [0173]). 

Regarding claim 20, Viele discloses a tow assist system for towing a trailer (trailer hauling system 100) by a lead vehicle (pilot vehicle 105), the system comprising: 
	a tow assist unit (TOAD 110) including four wheels (wheels 325) arranged on two axles (See Figs. 5 and 6), the tow assist unit configured to: 
	couple between the lead vehicle and the trailer (Fig. 11); 
	sense, by a first sensor (parking sensor front 1625), first forces between the lead vehicle (pilot vehicle 105) and the tow assist unit (TOAD 110); 
	sense, by a second sensor (parking sensor rear 1625), second forces between the trailer and the lead vehicle including a towing force required to tow the trailer; 
	sense, by an inertial measurement unit (IMU 1630), translation and rotation of the tow assist unit; 
	drive, by a pair of drive units (electric motors 610) onboard the tow assist unit at one of the axles (Fig. 15) and in response to the first and second forces, two of the wheels (wheels 325) to bear at least a portion of the towing force by the tow assist unit; 
	brake, by a pair of brakes (E-brake actuator 1520 and Hydraulic brake actuator 1525) on the tow assist unit (TOAD 110) and in response to the first and second forces, to slow the trailer (Fig. 15); and
	differentially drive, by the pair of drive units and in response to the translation and rotation, the tow assist unit (motors 610…driven independently, Paragraph [0173]); and 
	differentially brake, by the pair of brakes and in response to the translation and rotation, the tow assist unit (differential braking, Paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611                           

/KEVIN HURLEY/Primary Examiner, Art Unit 3611